Citation Nr: 1436273	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-43 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for hernia with reflux.

2.  Entitlement to service connection for a right hand disorder, to include cellulitis.

3.  Entitlement to service connection for a spinal herniated disc.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1989, from September 1996 to May 1999, and from July 2002 to March 2003.  He also had additional service, to include active duty for training, with the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.   

Although the RO characterized the Veteran's spinal claim as a lumbar spine disability, the Board notes that it is clear from the Veteran's June 2008 claim letter, and from his October 2008 notice of disagreement (NOD), that he has all along been seeking service connection for a thoracic spine disability.  Consequently the Board has recharacterized the claim to accurately reflect the Veteran's statements. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that there are VA treatment records that have been added to the file subsequent to the most recent, March 2011 supplemental statement of the case (SSOC).  In July 2004, the Veteran's representative submitted a waiver of RO review of all additional medical evidence received since the last statement of the case.  Accordingly, remand of the Veteran's claims for RO review of the newly obtained evidence is not necessary.

The issue of entitlement to service connection for sleep apnea, including as secondary to service-connected diabetes mellitus, and the issue of service connection for a right hand disability, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's abdominal hernia is shown to have manifested solely by heartburn and the need for over the counter anti-acid medication, but does not have other symptoms contemplated by the rating schedule, to include epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

2.  The Veteran had a herniated disc of the thoracic spine within one year of discharge from service.  

3.  The medical records during service and after service do not indicate that the Veteran has ever had hearing loss or tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable rating for abdominal hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.114, Diagnostic Code 7346 (2013).

2.  The criteria for service connection for herniated disc of the thoracic spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

With regard to the increased rating claim, this appeal arises from the Veteran's disagreement with initial rating evaluation following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, the Board notes that the Veteran was provided full VCAA notice regarding his initial rating claim by way of an December 2010 letter.  Thereafter, his initial rating claim was readjudicated by the RO by way of a March 2011 statement of the case. 

In July 2008, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his service connection claims and the relative duties upon himself and VA in developing these claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The July 2008 letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records, and private medical records.  The Veteran has been afforded a VA medical examination of his service-connected abdominal hernia.  

The Board notes that for the hearing loss and tinnitus disability claims, no medical examinations or opinions were obtained.  As reported below, the STRs show no event, injury or disease, related to these claimed disabilities.  Furthermore there is no indication that the claimed disabilities may be associated with an established event, injury or disease in service or with another service-connected disability.  Accordingly, the Board finds medical nexus opinions are not necessary as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), has not been met.  See 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
 
In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Abdominal Hernia

In the September 2008 rating decision on appeal, service connection for an abdominal hernia with reflux was granted, and a noncompensable rating was assigned effective on June 11, 2008.   

Although the September 2008 rating decision assigned the noncompensable rating under Diagnostic Code 7338, the code for inguinal hernia, the Board notes that the most appropriate diagnostic code for the Veteran's abdominal hernia with reflux is Diagnostic Code 7346.  The Veteran's service-connected disability encompasses reflux, which is not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  Here, the Veteran has a hernia with reflux, but his sole symptoms are reflux related, rather than a protruding hernia. Therefore, his symptoms are best captured by the criteria in diagnostic code 7346.

Under this diagnostic code, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity. 

A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

An October 2007 VA examination of the Veteran states that no abdominal ventral wall hernias were noted.

At an August 2008 VA examination, the Veteran reported that he had had heartburn in service.  He denied dysphagia, pyrosis, hematemesis, melena, nausea or vomiting.  He stated that he was not currently taking any treatment and that his main problem was reflux.  The examiner noted that there was no effect of this condition on his regular occupation or activities of daily living.  Examination revealed that the Veteran was in good health.  He had not had weight loss or weight gain, and there was no sign of anemia.  The diagnosis was abdominal hernia with reflux.  The examiner stated that the Veteran's abdominal hernia was currently reducible based on the examination.  The examiner noted that it only happens when he sits up and does not interfere with his daily activities.  
The Veteran was afforded a January 2011 VA examination for his abdominal hernia disability.  The Veteran reported that it was currently asymptomatic, stable, and not under treatment.  There were no effects on occupation or activities of daily living.  The examiner noted that the Veteran denied asking for an increase in this condition.  There was no weight change, no signs of significant weight loss or malnutrition, and no sighs of anemia.  The examiner noted normal examination with no inguinal or umbilical hernia.   

A June 2011 VA treatment record showed that examination of the Veteran's abdomen revealed no hernias.  

In this case, there is no evidence of two or more of the symptoms needed to assign a 30 percent rating.  Given that the August 2008 examination indicated there was reflux, the Board finds that there was substernal pain.  Nevertheless, the evidence does not show recurrent epigastric distress with dysphagia, pyrosis or regurgitation.  As such, the preponderance of the evidence is against an initial compensable rating for the service-connected adnominal hernia with reflux under DC 7346. 

The Board notes that the Veteran is not entitled to a compensable rating by analogy to inguinal hernia under Diagnostic Code 7338.  A 10 percent rating under DC 7338 requires a postoperative recurrent readily reducible hernia.  The Veteran has not had any operations for his abdominal hernia and thus a compensable rating under DC 7338 is not warranted.  

On his October 2008 notice of disagreement the Veteran reported that he has to spend quite a bit of money on anti-acid medicines to treat his constant heartburn.  He argued that since he was awarded service connection then he should be entitled to some form of compensation to aid in the cost of anti-acid medicine.  The Board notes that the Veteran denied taking any medications for his reflux disability when examined in August 2008.  Additionally, he denied any reflux symptoms when he was examined in January 2011.  Regardless, even if he is spending money on anti-acid medicines, the rating criteria do not provide for a compensable rating based solely on the use of anti-acid medicines.  

Consequently, the Veteran has not met the criteria for a compensable rating for his abdominal hernia with reflux disability at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran has not asserted, and the evidence does not show, that the abdominal hernia disorder has markedly interfered with his employment status, and there is also no indication that this disorder has necessitated any periods of hospitalization.  As noted above, both the August 2008 and the January 2011 VA examiners opined that the Veteran's disability has no effect on the Veteran's occupational abilities or his activities of daily living.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected abdominal hernia disability, including reflux, is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Likewise, neither the Veteran nor the record has raised the issue of entitlement to a total disability rating based on individual unemployability based on this service-connected disability.  See Rice v. Shinseki, App. 447 (2009).  

III.  Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In the this case, there is no presumed service connection for hearing loss because such was not medically diagnosed within one year of discharge. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

IV.  Herniated Disc

On his June 2008 claim, the Veteran reported that he had a herniated disc in his back between the shoulder blades.  On his October 2008 notice of disagreement, the Veteran reported that he did a lot of lifting, carrying, turning, and bending while in the military.  He asserted that he first experienced the disc problem during a PT test.  He also clarified that it was not in his lumbar area, but in the center of his back.  

The Veteran was discharged from active duty in March 2003.  The private medical records reveal that in October 2003, the Veteran complained of pain in the middle of the back following push-ups while on reserve duty.  X-rays were taken at that time which showed an essentially normal thoracic spine.  However, the Veteran continued to have thoracic spine pain, and he was provided an MRI in May 2004 which showed the Veteran to have a herniated disc in the thoracic spine.  An August 2004 private medical record notes that the Veteran continued to have thoracic spine pain and that physical therapy had provided no relief.

The Veteran has had significant chronic thoracic spine pain ever since October 2003, within a year of discharge from service.  Although X-rays at that time did not reveal any abnormality, the Board notes that an MRI is much more sensitive and useful in detecting spinal abnormalities than are X-rays.  It stands to reason that when the Veteran continued to have chronic back pain and no source of the pain could be found on X-ray, the more sensitive MRI of the spine was ordered.  Resolving all doubt in favor of the Veteran, the Board comes to the conclusion that overall, the record indicates that the Veteran had a herniated disc of the thoracic spine within one year of discharge from service.  The Board further finds that a herniated spinal disc is indicative of arthritis of the spine and that the Veteran is entitled to service connection for herniated disc of the thoracic spine on the basis that it is a chronic disease that developed within a year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.

V.  Hearing Loss and Tinnitus

The Veteran submitted his current claims in June 2008.  On his October 2008 notice of disagreement, he indicated that he had noise exposure as a tank commander and armor instructor.  He said that he was exposed to main gun and small arms fire on a regular basis.  He asserted that he had submitted hearing tests results from his military records which indicate hearing loss.  He reported that he had constant ringing in his ears that had grown progressively worse over the last 12 years.  

The Board has considered the Veteran's assertions that he has bilateral hearing loss and tinnitus due to service.  However, the Board does not find the Veteran's statements credible.  The STRs do not show any complaints or findings of hearing loss or tinnitus during service.  Also weighing against the Veteran's credibility are the audiometric examination reports during service.  Contrary to the Veteran's assertions that hearing loss was shown in the STRs, all of the STRs show that the Veteran had normal hearing in both ears.  The most recent in-service audiometric examination was in June 2009.  That report showed normal hearing in both ears and was consistent with all earlier audiometric examination reports which also showed normal hearing for VA purposes.  See 38 C.F.R. § 3.385.  Also weighing against the credibility of his current assertions is a June 2002 Report of Medical History on which the Veteran indicated that he had never had ear trouble or hearing loss.  Consequently, the Board does not give the Veteran's assertions of hearing loss and tinnitus during service any probative value. 

The Board further notes that the post service medical records do not indicate that the Veteran has current hearing loss or tinnitus due to service.  To the contrary, a June 2011 VA treatment record, located in the Veteran's electronic virtual file, states that the Veteran's hearing was unimpaired.

Given that the most probative evidence indicates that the Veteran did not develop hearing loss or tinnitus during service, indicates that he did not develop hearing loss within a year of discharge from service, and given that there is no competent evidence attributing either of these disabilities to service, the Board finds that the preponderance of the evidence is against these claims and that service connection for bilateral hearing loss and tinnitus is not warranted. 


ORDER

Entitlement to an initial compensable rating for hernia with reflux is denied.

Entitlement to service connection for herniated disc, thoracic spine, is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran claims that he has cellulitis of the right hand due to service.  On his October 2008 NOD, the Veteran reported that he has swelling, numbness, pain and discomfort of the right hand.  Although the claims file contains no diagnosis of cellulitis, August 2004 private medical records reveal complaints of right hand numbness.  The Board further notes that the Veteran has established service connection for diabetes mellitus.  Given the facts in this case, the Board finds that a VA examination of the Veteran's right hand and a medical opinion regarding secondary service connection should be obtained.  See 38 C.F.R. § 3.310.

A June 2014 rating decision denied the Veteran service connection for sleep apnea.  In July 2014, the Veteran disagreed with that decision.  The RO has not issued a statement of the case with respect to this denial.  See 38 C.F.R. § 20.201 (2013).  Under this circumstance, the Board must remand the sleep apnea issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran should be provided VCAA notice regarding secondary service connection and any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provided the Veteran with an appropriate notice letter in regard to his claim for service connection for a right hand disorder.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain and associate with the claims file copies of the Veteran's VA medical records dated from April 13, 2012 to present.

3.  When the above actions have been completed, afford the Veteran an appropriate examination to determine the nature and etiology of any right hand disabilities present.  The examiner should be provided the Veteran's claims folder to review in conjunction with the examination. 

Based on a review of the record and an examination of the Veteran, the examiner is asked to opine as to the following:

a.  whether any right hand disability diagnosed is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's military service. 

b.  whether any right hand disability diagnosed is at least as likely as not (50 percent probability or greater) that the disorder is caused by the Veteran's service-connected diabetes mellitus or service-connected herniated disc disabilities.  

c.  whether any right hand disability diagnosed is at least as likely as not (50 percent probability or greater) that the disorder is aggravated by the Veteran's service-connected diabetes mellitus or service-connected herniated disc disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for sleep apnea, including as secondary to the service-connected diabetes mellitus.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This particular claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.
 
5.  Finally, readjudicate the Veteran's claim for service connection for a right hand disorder.  If the benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


